DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The office notes that the double patenting provided in the non-final (4/19/2022) will be held in abeyance until indication of allowable subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US patent 10143098.
Regarding claim 1, Lee discloses, 
An electronic apparatus comprising: 
a display panel (figures 1-2, 5 element 110) comprising a folding portion (as seen in figure 1, 5, the folding portion indicated by FA and non-folding portion by NFA) overlapping with a folding axis of the display panel, a first non-folding portion, and a second non-folding portion, the first and second non-folding portions being spaced apart from each other with the folding portion interposed therebetween (as illustrated in figure 1, the two non-folding portions are spaced apart and folding portion is interposed therebetween); 
a support unit (figure 5-6, element SM3 and SM4) comprising a first support portion (element SM3) overlapping with the first non-folding portion and a second support portion (element SM4) overlapping with the second non-folding portion and spaced apart from the first support portion (as seen in figures 5-6 the two support portions spaced apart such that a hinge (HGM) is provided therebetween); 
an intermediate layer (element SM1-SM2, figure 5-6) interposed between the display panel and the support unit; 
a receiving portion (the element indicated by SH in figure 5 is provided on both support portions SM3-SM4) defined in at least one of the first support portion or the second support portion; and 
a protrusion (element SU and PU1 combined, connected to the SM1 at element LP and CG in figure 6 and arranged in the SH, see dotted lines in figure 5-6) connected to the intermediate layer and arranged in the receiving portion, 
wherein the protrusion is configured to be laterally movable in the receiving portion (figures 6-8, specifically figure 8 shows the arrow of movement such that the protrusion SU/PU1 is configured to move laterally in the receiving portion SH). 
Regarding claim 5, Lee discloses,
The protrusion has a circular shape (SU/PU1, fig 6, has a circular shape since the ends are rounded of SU and PU1 is similar to present application).
Regarding claim 6, Lee discloses,
The protrusion is spaced apart from an inner sidewall of the receiving portion (figure 5-6, and figure 8 shows the space between the protrusion SU/PU1 and the receiving portion SH).
Regarding claim 7, Lee discloses,
the protrusion has a bar shape extending in one direction (Fig 6, SU/Pu1 is bar shape extending in at least upward page direction). 
Regarding claim 11, Lee discloses,
wherein the support unit further comprises a hinge portion (figures 5-6, element HGM which overlaps the folding area) overlapping with the folding portion and connecting the first support portion and the second support portion (as seen in figure 6), and wherein the first support portion and the second support portion are foldable at the hinge portion (folding motion between figures 6 and 25-27).
Regarding claim 12, Lee discloses,
The protrusion is less in a planar area than that of the receiving portion (figure 5-8, specifically figure 8 shows the protrusion SU/PU1 is less in a planar area than the receiving portion SH since the protrusion is sliding within the receiving portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent 10143098 in view of Kim et al. US Pub 2015/0185782.
Regarding claim 2, 
Lee teaches the intermediate layer and the support layer are coupled to each other (figure 5 as assembled and figure 7-8, where the coupling occurs via the PU1 and the bonding service between LP and SU). 
Lee does not teach the use of adhesive interposed between the intermediate layer and the support layer to couple the intermediate layer and the support unit to each other. However, use of adhesive member between two structure is not new. 
Kim in similar filed of foldable electronic apparatus teaches an adhesive member (paragraph 60) used between the display device and the bodies. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the adhesive member as taught by Kim such that this adhesive member is interposed between the intermediate layer (SM1-SM2) and the support layer (SM3-SM4) of Lee to couple the intermediate layer and the support unit to each other, specifically at the surface bonding between LP and SU in figure 8-9, such modification will ensure to provide the desired bonding strength in addition to the protrusion (PU3).
Regarding claim 3, Lee as modified by Kim teaches, 
The protrusion is connected directly to the intermediate layer (Figure 8-9 shows the protrusion SU and SM1 directly corrected).
Regarding claim 4, 
Wherein the protrusion penetrates the adhesive member (the modified structure of Lee as modified by Kim such that the adhesive member is placed between the support layer and intermediate layer thereby in the region where the protrusion is extending from CH4 to CH3, a penetration/opening will be provided in the adhesive to ensure the protrusion PU1 is able to secure to CG of the SM1, Figures 7-9). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent 10143098.
Regarding claim 13, 
Lee teaches the intermediate layer and the support unit as described in claim 1. 
Lee does not specifically teach the material property such that the intermediate layer is lower in elastic modulus than that of the support unit. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to select the material such that the elastic modulus of the support unit of Lee is greater than the intermediate layer since the support unit is the furthermost member and would require desired structural stability (i.e. rigidness), and the intermediate layer being little softer since this is sliding respect to another structure, thereby one skilled would in the art would make the desired modification of intermediate layer to be lower in elastic modulus than that of the support unit for proper protection against damage. (In re Aller, 105 USPQ 233).

Claim(s) 14, 17-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent 10143098 in view of Sasaki WO2019/116666 (English translation can be the US submission of the Wipo in US Pub 2020/0315039). 
Regarding claim 14, 
An electronic apparatus comprising: 
a display panel (figures 1-2, 5 element 110) comprising a folding portion (as seen in figure 1, 5, the folding portion indicated by FA and non-folding portion by NFA) overlapping with a folding axis, a first non-folding portion, and a second non-folding portion, the first and second non-folding portions being spaced apart from each other with the folding portion interposed therebetween (as illustrated in figure 1, the two non-folding portions are spaced apart and folding portion is interposed therebetween) and each of the first and second non-folding portions being connected to the folding portion (figures 1-2, 5-6); 
a support unit (figure 5-6, 25-27, element BSC1 and BSC2) comprising a first support portion (element BSC1) overlapping with the first non-folding portion and a second support portion (element BSC2) overlapping with the second non-folding portion and spaced apart from the first support portion (as seen in figures 5-6 and figures 25-27 the two support portions spaced apart such that a hinge is provided therebetween); 
an intermediate layer (element SM3-SM4, figure 5-6) interposed between the display panel and the support unit; 
a guide portion (the element indicated by CH4 in figure 5 is provided on both support portions BSC1 and BSC2) arranged on each of the first and second support portions, 
wherein the guide portion is spaced apart from the display panel in a plan view (figure 5, as seen that CH4 is spaced apart from the display panel 100 in plane view, similar to how the RC is spaced apart from DP of the present application). 
Lee does not teach the guide portion is spaced apart from an adhesive member that is adjacent to the support unit. However, providing adhesive member near a folding area in a foldable device is not new. 
Sasaki in similar field teaches an adhesive member (figure 8, adhesive 301 spaced apart) that is adjacent to the support unit (element 201/202). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the adhesive member as taught by Sasaki such that the adhesive member is placed on the support unit (BSC1-2) in a same pattern thus being spaced apart from the guide portion (CH4), such modification will provide the desired level of bonding between the intermediate layer and the support unit. 
Regarding claim 17, Lee as modified by Sasaki teaches,
The guide portion comprises a plurality of guide portions that are arranged along edges of the display panel (element CH4 along the edges of the display panel 110/100, figure 5-6). 
Regarding claim 18, Lee as modified by Sasaki teaches,
Wherein the adhesive member is interposed between the intermediate layer and the support unit to couple the intermediate layer and the support unit to each other (the modified structure of Lee as modified by Sasaki in claim 14, such that the adhesive member is interposed between intermediate layer (SM3-4) and the support unit (BSC1-2) such would provide adhering means and thereby coupling the two members). 
Regarding claim 19, Lee as modified by Sasaki teaches,
wherein the support unit further comprises a hinge portion (figures 5-6, however figure 25-26 shows the hinge provided between the support unit BSC1-2, which overlaps the folding area) overlapping with the folding portion and connecting the first support portion and the second support portion (as seen in figure 25-27), and wherein the adhesive member non-overlap with the hinge portion when viewed in a plane view (as seen in figure 8, of Sasaki the hinge in plane view does not overlap the hinge are, thereby similar adhesive configuration is applied to Lee such that one skilled in the art would avoid hinge area in the bending area to provide proper bending of the display panel).  
Regarding claim 21, Lee as modified by Sasaki teaches,
Lee teaches the intermediate layer and the support unit as described in claim 14. 
Lee does not specifically teach the material property such that The intermediate layer is lower in elastic modulus than that of the support unit. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to select the material such that the elastic modulus of the support unit of Lee is greater than the intermediate layer since the support unit is the furthermost member and would require desired structural stability (i.e. rigidness), and the intermediate layer being little softer since this is sliding respect to another structure (SM1-2), thereby one skilled would in the art would make the desired modification of intermediate layer to be lower in elastic modulus than that of the support unit for proper protection against damage. (In re Aller, 105 USPQ 233).
Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. 
Applicant provides argument towards the newly amended limitation provided in claim 1 is not taught by Lee US Patent 10143098. The office notes that the interpretation given in the non-final is now different in the final rejection, thus the Lee reference as provided above under rejection of claim 1 teaches the newly amended limitation of the protrusion is configured to be laterally moveable in the receiving portion. 
Furthermore, applicant provides remarks regarding claim 14 specifically for the limitation added, which is the configuration of the guide portion is spaced apart from the display panel in a plane view. The applicant provides remarks that this limitation is not taught by Lee in view of Sasaki as provided in the non-final. The office respectfully disagrees. As seen in figure 6, the guide portion (CH4) as provided in claim 14 is spaced apart from the display panel (100) since there are various other layers provided between the two structures. Thereby when the applicant recites in a plan view this essentially means, under the broadest reasonable interpretation, that from top down view (i.e. as seen from above). This is the same configuration as present application’s figures 2a and 3a. Additionally this is a broad limitation since being spaced apart in a plan view does not necessarily mean the configuration as illustrated in figure 10b of the present application, as mentioned above, long as the said guide portion and the display panel as spaced apart from top down, this would meet the limitation. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841